DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Par. [0015], it recites “entirety made of metal” where “entirety” seems to be a mistype to “entirely”. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 2 recites “entirety made of metal” in line 1 where “entirety” seems to be a mistype to “entirely”. This should be revised to read “entirely made of metal”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1).
	Regarding Claim 1
a lower structure (Par. [0021] wherein Dumler discloses that it can be coupled to a container wherein the container is considered to be a lower structure)
an upper structure (Fig. 1), coupled to a mascara liquid accommodation part (Dumler also discloses that upper structure (Fig. 1) can be coupled to a container (what applicant considers to be the lower structure) that contains mascara product in the reservoir (Par. [0021]))
wherein a brush rod (Fig. 1, labels 1 and 9) provided in the upper structure (Fig. 1) includes an uneven part (Fig. 1, label 1) of which the outside is made of metallic material (Abstract; Par. [0002] where the main body is label 4 which is part of label 1 as seen in Fig. 2 and Fig. 3), and a 
a distance from an outer surface of the brush rod to the highest point of a plurality of uneven portions of the uneven part is 1/5 or less of the diameter of a cross section of the brush rod (See Annotated Figure A of Fig. 3 where each full rectangle indicates the length of the uneven portions where it is found to be less than 1/5 as there are approximately 5.5 sections. The half section is indicated on the figure for clarification. Further it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have the uneven portions of the uneven part to be 1/5 or less of the diameter of a cross section of the brush to adjust the volume being applied during the application of product).
It should be noted that applicant did not disclose the specific significance of as to why the uneven part is 1/5 or less of the diameter of a cross section of the brush rod.

    PNG
    media_image1.png
    843
    440
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 6, Dumler teaches the claimed mascara of claim 1 and further discloses the plurality of uneven portions of the uneven part are provided at a predetermine interval and parallel in the cross section (Fig. 2 shows the uneven portion of the uneven part are provided at a predetermine interval as it is disclosed in Par. [0024] the presence of grooves in between each ridge or uneven part. 

    PNG
    media_image2.png
    185
    228
    media_image2.png
    Greyscale
 
Annotated Figure B
	Regarding Claim 8, Dumler teaches the claimed mascara of claim 1 and further discloses a height difference between the highest point and the lowest point of the plurality of uneven portions of the uneven part is 0.1-3.5 mm (Par. [0007] discloses a depth of grooves to be being 0.4 mm to 2.1 mm which is the height difference between the highest point and lowest point of the uneven portions).
Regarding Claim 9, Dumler teaches the claimed mascara of claim 1 and further discloses a distance from the highest point to the next highest point of the plurality of uneven portions of the uneven part is 0.1-5 mm (Par. [0011] discloses the spacing between two adjacent grooves which can be seen as the equivalent measurement to the adjacent ridges where it may be 0.2 mm to 1.00 mm).
Regarding Claim 11, Dumler teaches the claimed mascara of claim 6 and further discloses the plurality of uneven portions of the uneven part have a flat part (the grooves (which is the applicant’s lowest point of the uneven portions) are found to be substantially flat at the base as seen in Annotated Figure C of Fig. 3)) therebetween, and an angle formed by the highest point of the plurality of uneven portions and a midpoint of the flat part is 30-70° (Par. [0011] discloses that the spacing between two adjacent grooves may be 0.2 mm to 1.0 mm, especially 0.64 mm; Par. [0007] discloses that the depth of the grooves being 0.4 mm to 2.1 mm, especially 0.8 mm. By using the value that the two adjacent 

    PNG
    media_image3.png
    626
    491
    media_image3.png
    Greyscale

Annotated Figure C 

    PNG
    media_image4.png
    556
    587
    media_image4.png
    Greyscale

Annotated Figure D 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) in view of Wightman (WO Publication No. 2017053661 A1). 
Regarding Claim 2, Dumler teaches the claimed mascara of claim 1 and further discloses that the uneven part can be made of hard metal such as metal or hard plastic (Abstract where the main body is the applicant’s uneven part). However, Dumler is silent to the brush rod is entirely made of metal. 
Wightman discloses a mascara applicator in the same field of endeavor and further discloses a brush rod entirely made of metal (Par. [0020] of Wightman discloses that the flexible shaft (label 102 where it includes a stationary member (105), a brush member (110) and a movable member (115) in Fig. 1C-1E is made of stainless steel or aluminum)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the brush rod of Dumler to be made of entirely made of metal as taught by Gueret to reduce manufacturing time and cost of making each component separately. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) in view of Gueret (US Publication No. 20100269842 A1). 
Regarding Claim 3, Dumler teaches the claimed mascara of claim 1 and further discloses that the uneven part can be made of hard metal such as metal or hard plastic (Abstract where the main body is the applicant’s uneven part). However, Dumler is silent to the brush rod has an inside made of synthetic resin and an outside provided with a metal coating layer.
Gueret discloses a mascara applicator in the same field of endeavor and further discloses the uneven part (Fig. 1 of Gueret, label 100 indicate the applicator member) has an inside made of synthetic resin and an outside provided with a metal coating layer (Fig. 18 of Gueret shows that a metal coating labeled as 125 for the applicator member (applicant’s uneven part); Par. [0026] of Gueret and Par. [0167] of Gueret discloses that a metal coat can be applied over the applicator members) for aesthetic purposes (Par. [0026] of Gueret).  

However, Gueret is silent to the entire brush rod being having an inside made of synthetic resin and an outside provided with a metal coating layer. But, it would also have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the entirety of the brush rod of Dumler to have an inside made of synthetic resin and an outside provided with a metal coating layer as taught by Gueret to reduce manufacturing cost. 
Regarding Claim 4, Dumler teaches the claimed mascara of claim 1 and further discloses that the uneven part can be made of hard metal such as metal or hard plastic (Abstract where the main body is the applicant’s uneven part). However, Dumler is silent to the brush rod has an inside made of a metallic material and an outside provided with a metal coating layer made of a metallic material different from that of the inside. 
Gueret discloses a mascara applicator in the same field of endeavor and further discloses the uneven part (Fig. 1 of Gueret, label 100 indicate the applicator member) has an inside made of a metallic material and an outside provided with a metal coating layer made of a metallic material different from that of the inside (Fig. 18 of Gueret shows that a metal coating labeled as 125 for the applicator member (applicant’s uneven part); Par. [0026] of Gueret and Par. [0167] of Gueret discloses that a metal coat can be applied over the applicator members and Par. [0167] of Gueret further discloses that the metal coat would be different from the inside metallic material) for aesthetic purposes (Par. [0026] of Gueret).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the uneven part of Dumler to have an inside made of a metallic material and an outside provided with a metal coating layer made of a metallic material different from that of the inside as taught by Gueret for aesthetic purposes.  
. 
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) in view of Schreiber (FR Publication No. 3023458 A1, See NPL “FR 3023458 A1_translate” for a machine translated version).
	Regarding Claim 5, Dumler teaches the claimed mascara of claim 1 but is silent to the plurality of uneven portions of the uneven part are provided in a spiral shape on the outside of the brush rod.
	Schreiber teaches a mascara in the same field of endeavor and further discloses the plurality of uneven portions of the uneven part are provided in a spiral shape on the outside of the brush rod (Fig. 2, label 2 of Schreiber discloses the uneven part of the brush rod wherein the uneven portions are in a spiral shape on the outside of the brush rod; Pg. 10, lines 342-343 of machine translated version of FR 3023458 A1 where Schreiber discloses that the uneven portion are in a helical shape) to improve separation of eyelashes after application of cosmetic product (Pg. 6, lines 170-171 of machine translated version of FR 3023458 A1).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the uneven portion of the uneven part to be provided in a spiral shape on the outside of the brush rod as taught by Schreiber to improve separation of eyelashes after application of cosmetic product. 
Regarding Claim 10, Dumler and Schreiber teaches the claimed mascara of claim 1 and Dumler further disclose the plurality of uneven portions of the uneven part have inclined parts (see sides of the .
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) in view of Kingsford (US Patent No. 4261376 A).
Regarding Claim 7, Dumler teaches the claimed mascara of claim 1 and further discloses the uneven portion has a height between 0.4 mm to 2.1 mm (Par. [0007], where the groove depth is found to be synonymous to the height of the uneven portions from the highest point to the lowest point). However, Dumler is silent to the brush rod having a dimeter of a cross section in the range of 1.5 mm to 7 mm.  
Kingsford teaches a mascara in the same field of endeavor and further discloses the brush rod having a diameter of a cross section in the range of 3-10 mm (Col. 4, lines 1-4). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified a cross section diameter of the brush rod to be between 3 mm to 7 mm as taught by Kingsford this is shown in the art to be a suitable size of a mascara brush for capturing amount of the product onto the brush and  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding Claim 12, Dumler teaches the claimed mascara of claim 1 and further discloses the uneven portion has a height between 0.4 mm to 2.1 mm (Par. [0007], where the groove depth is found to be synonymous to the height of the uneven portions from the highest point to the lowest point) and 
Kingsford teaches a mascara in the same field of endeavor and further discloses the uneven part has a length of 5-35 mm (Col. 4, lines 1-4 where Kingsford discloses the applicator as label 6 of Fig. 1 and does not include the shaft (label 7-8) or cap (label 3)). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified uneven part of Dumler to have a length of 10 mm to 35 mm as taught by Kingsford since this length is shown as a suitable length of mascara brush in the art to the capturing amount of the product onto the brush and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOLLY T. TO/Examiner, Art Unit 3772                     
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772